Exhibit 99.1 News Release­­­ Kinross and Brett Resources complete definitive agreement on Hammond Reef Project Toronto, Ontario, June 4, 2008 Kinross Gold Corporation (“Kinross”) announced today that it has entered into a purchase and sale agreement with Brett Resources Inc. (“Brett”) whereby Brett has agreed to purchase Kinross’ 40% interest in the Hammond Reef Project located near Atikokan, Ontario.Kinross and Brett were parties to an option agreement pursuant to which Brett earned a 60% interest in the project by incurring $5 million in expenditures and issuing 1 million common shares to Kinross. The consideration that Kinross will receive in exchange for the 40% interest in the Hammond Reef Project consists of 14 million Brett shares and a 2% net smelter returns royalty on future production from the property.In connection with the transaction, Brett and Kinross will enter into a strategic alliance whereby Brett will spend up to $2 million over a three-year period exploring and acquiring properties of interest in British Columbia and the Yukon Territory, in which Kinross may elect to obtain a 50% interest. Upon completion of the transaction, Kinross will hold 17,095,313 common shares, representing approximately 31% of Brett’s issued and outstanding common shares.The parties expect the transaction to close in June Media Contact: Steve Mitchell Director, Corporate Communications (416) 365-2726 Investor Relations: Erwyn Naidoo Vice President, Investor Relations (416) 365-2744 Cautionary Statement on Forward-Looking Information All statements, other than statements of historical fact, contained or incorporated by reference in this news release, including any information as to the future performance of Kinross, constitute “forward-looking statements” within the meaning of applicable securities laws, including the provisions of the Securities Act (Ontario) and the provisions for “safe harbour” under the United States Private Securities Litigation Reform Act of 1995 and are based on expectations, estimates and projections as of the date of this news release.
